NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


    ALLSTATE ASSURANCE COMPANY,

            Plaintiff,
                                                                        Civil Action No. 18-8843
    v.
                                                                                 OPINION
    JIHAD TAWIL,

            Defendant,

    v.

    MICHAEL TRABUCCO,

            Third-Party Defendant.


ARLEO, UNITED STATES DISTRICT JUDGE

           THIS MATTER comes before the Court by way of Plaintiff Allstate Assurance

Company’s (“Plaintiff” or “Allstate”) Motion for Summary Judgment pursuant to Federal Rule of

Civil Procedure 56, ECF No. 66 (“Allstate’s Motion”), Defendant Jihad Tawil’s (“Tawil” or

“Defendant”) Motion for Summary Judgment pursuant to Federal Rule of Civil Procedure 56, ECF

No. 62, (“Tawil’s Motion”), and Third Party Defendant Michael Trabucco’s (“Trabucco”) Motion

for Summary Judgment pursuant to Federal Rule of Civil Procedure 56, ECF No. 65 (“Trabucco’s

Motion”). Tawil Opposes Allstate’s Motion and Trabucco’s Motion, ECF Nos. 68, 69. Allstate

and Trabucco Oppose Tawil’s Motion, ECF Nos. 70, 73.1 For the reasons explained below,

Allstate’s Motion is GRANTED, Tawil’s Motion is DENIED, and Trabucco’s Motion is

GRANTED.


1
    Trabucco submits that the Court should also grant Allstate’s Motion for Summary Judgment. See ECF No. 71.

                                                         1
    I. FACTUAL BACKGROUND2
        This matter arises from Allstate’s efforts to rescind a $1 million life insurance policy for

which Tawil is the beneficiary. See generally Am. Compl, ECF No. 25.

        In December 2014, Tawil met Amal Bahjat (“Bahjat”) and the two were married less than

six months later. Pl. SOMF ¶ 3. Shortly after they were married, Bahjat and Tawil discussed the

possibility of opening a smoke shop. Id. ¶ 5. In April 2016, the couple opened Tawil Smoke Shop

in Jersey City. Id. ¶¶ 6-7. Bahjat and Tawil worked in the smoke shop with Amin Tawil, Tawil’s

adult son (“Amin”). Id. ¶ 8.

        On September 19, 2016, less than five months after opening Tawil Smoke Shop, Bahjat,

Tawil, and Amin met with Trabucco, an insurance producer, to apply for life insurance on Bahjat.

Id. ¶ 9. Trabucco sells Allstate’s insurance policies pursuant to a “L2000S Exclusive Financial

Specialist Independent Contractor Agreement,” which explicitly states that Trabucco is an

independent contractor.       Pl. ASOMF ¶¶ 22-23. Trabucco also sells insurance on behalf of other

insurers and has over 37 years of insurance services experience. See Id. ¶¶ 21, 30-31.

        That day, Bahjat completed an application with Trabucco for a life insurance policy that

would provide $1 million in death benefits. Pl. SOMF ¶ 10. During the meeting, Trabucco filled

out the application after reading and discussing the questions with Bahjat. 3d Def. SOMF ¶ 13;




2
  Unless otherwise indicated, the Court draws the following facts from Allstate’s Statement of Undisputed Material
Facts (“Pl. SOMF”), ECF No. 67, Tawil’s Response to Allstate’s Statement of Undisputed Material Facts (“Def. Resp.
to Pl. SOMF”), ECF No. 68.1, Trabucco’s Statement of Undisputed Material Facts (“3d Def. SOMF”), ECF No. 65.1,
Tawil’s Response to Trabucco’s Statement of Undisputed Material Facts (“Def. Resp. to 3d Def. SOMF”), ECF No.
69.1, Tawil’s Statement of Undisputed Material Facts (“Def. SOMF”), ECF No. 62, Allstate and Trabucco’s
Responses thereto (“Pl. Resp. to Def. SOMF” and “3d Def . Resp. to Def. SOMF”), ECF Nos. 73, 70.1, and Allstate’s
Statements of Additional Undisputed Material Facts (“Pl. ASOMF”), ECF No. 73.1. Disputes of fact are noted.


                                                        2
see also Declaration of Jason P. Gosselini, Ex. E (the “Application”). On the Application, Bahjat

identified her husband, Tawil, as the beneficiary. Pl. SOMF ¶ 11.

         The application contained a question seeking Bahjat’s “annual income.” Application at

Allstate/Bahjat_000043, ECF No. 67.8. Bahjat and Tawil indicated that they did not know her

precise annual income because they had just started the new business. Def. SOMF ¶ 5. Trabucco

then asked Bahjat for her “approximate annual income.” Def. SOMF ¶ 6; 3d Def. Resp. to Def.

SOMF ¶ 6. Bahjat said she was unsure but still provided Trabucco with an approximate figure for

her annual income. The precise nature of this conversation is disputed, however deposition

testimony from both Tawil and Amin confirms that the family provided information to Trabucco

sufficient to answer this question. For example, at the meeting Tawil explained “sometimes we

make $500 [a day], sometimes $700 [a day], sometimes $1,000 [a day].” Pl. Ex. H, Transcript of

Deposition of Jihad Tawil (“Tawil Tr.”) at 31:25-32:23, ECF No. 63.8; see also Pl. Ex. C,

Transcript of Deposition of Amin Tawil (“Amin Tr.”) at 79:13-80:31, ECF No. 63.3. Based on

the information provided, Trabucco recorded on the application Bahjat’s annual income as

$180,000 (or roughly $500 a day). Def. SOMF ¶ 8.3 Upon completing the application, Trabucco




3
  Trabucco and Tawil dispute the precise version of events around this conversation. Trabucco testified that Bahjat
simply provided him $180,000 figure and that they did not discuss daily income estimates. See 3d Def. Ex. B,
Transcript of Deposition of Michael Trabucco (“Trabucco Tr.”) at 36:10-37:2, ECF No. 65.1. Additionally, Trabucco
generally objects to Tawil’s characterization of the record “that Trabucco provided advice as he completed the
application.” 3d Def. Resp. to Def. SOMF ¶ 2. However, Trabucco and Tawil do not dispute that Trabucco based the
answers written in the application upon the information and responses provided by Bahjat. Id. For purposes of the
instant Opinion, the Court accepts the version of the facts most favorable to Defendant, but the difference between the
parties’ version of events is immaterial. Critically, there is no dispute that the estimate of $180,000 came from
information that was provided to Trabucco at the meeting and Bahjat affirmed its accuracy. See 3d Def. SOMF ¶¶
15-16; see also Def. Resp. to 3d Def. SOMF ¶¶ 15-16.


                                                          3
reviewed the questions and answers with Bahjat—including her “approximate” income—and

asked her to confirm the application’s accuracy. 3d Def. SOMF ¶¶ 21-22.4

         By signing the application, Bahjat certified “that the answers and statements written above

are full and correct to the best of my knowledge and belief.” Pl. SOMF ¶ 13. Bahjat further

certified that she understood and agreed “that the statements above, along with the application,

[would] be the basis for any insurance issued.”                         Id. ¶ 14; see also Application at

Allstate/Bahjat_000045.

         On September 29, 2016, Allstate issued a life insurance policy to Bahjat bearing Policy

No. 06T1E42232 and providing a death benefit of $1 million. The policy provided that Allstate

“will not use any statements, except those made in the application, to challenge any claim or to

void any liability under this policy.” Pl. SOMF ¶ 16. The policy further provided that Allstate

“will not contest this policy after it has been in force during the lifetime of the insured for two

years from its issue date.” Id. ¶ 17.

         The Tawil Smoke Shop closed later that year. Def. Resp. to Pl. SOMF ¶ 18. In early 2017,

Bahjat and Tawil moved to Surprise, Arizona. The couple had previously considered opening

another smoke shop in Arizona, but they never did. Id. ¶ 20.

         On June 6, 2017, Bahjat was found dead in the home she shared with Tawil in Arizona. Pl.

SOMF ¶ 21. The words “Death to the Betrayer” were scrawled in Arabic on the walls of the home.

Id. ¶ 22. Her death was ruled a homicide. Id. ¶ 25. The investigation remains open and, to date,




4
  In determining an applicant’s eligibility for life insurance, Allstate considers both medical and non-medical factors,
such as the financial need for the policy. In the absence of a financial needs analysis or estate planning valuation,
Allstate determines insurable value as a function of the insured’s income. Pl. SOMF ¶¶ 35-38. Upon completing its
investigation, discussed infra, Allstate concluded that Bahjat was ineligible for life insurance. Allstate would not have
offered insurance to Bahjat had they known the business’s true income. Id. ¶¶ 44-45. Tawil does not dispute these
facts. See Def. Resp. to Pl. SOMF. .

                                                           4
authorities have not charged anyone in Bahjat’s murder. Id. ¶ 28. Tawil has not been ruled out as

a suspect in the murder. Id. ¶ 27.

           On August 10, 2017, Tawil submitted a claim for $1 million in death benefits under the life

insurance policy. Id. ¶ 29. Because the policy was within the two-year contestability period,

Allstate conducted a routine contestable claim investigation. Id. ¶ 30. During its investigation,

Allstate learned that Tawil Smoke Shop did not even come close to earning $180,000 annually.

Rather, in 2016, Tawil’s Smoke Shop’s gross profit was $1,928. Pl. SOMF ¶ 33. After further

subtracting expenses, the business generated a net loss of $17,211 in 2016. Id. ¶ 34.

       II. PROCEDURAL HISTORY
           On December 11, 2018, Allstate filed an amended complaint seeking declaratory judgment

against Tawil on two counts. Am. Compl., ECF No. 25. Specifically, the first count seeks

declaratory judgment against Tawil that the life insurance policy is void due to material

misrepresentations in the application and that no death benefits are due (“Count I”), and the second

count alternatively seeks a declaration that Tawil is not entitled to the death benefits if it is

determined that he intentionally killed Bahjat (“Count II”). Id. ¶¶ 31-42.

           On January 4, 2019, Tawil answered the amended complaint, filed a third-party complaint

against Michael Trabucco, and filed counterclaims against Allstate. 3d Party Compl., ECF No.

30. Tawil asserted four counterclaims against Allstate: breach of contract (“Counterclaim I”);

unjust enrichment (“Counterclaim III”); equitable estoppel (“Counterclaim V”);5 and breach of the




5
    Tawil also asserts this equitable estoppel claim against Trabucco.

                                                            5
implied covenant of good faith and fair dealing (“Counterclaim VI”). Id. Additionally, Tawil

asserted a claim of negligence (“Count IV”) against Trabucco.6

        Following the completion of discovery, this motion practice followed.

LEGAL STANDARD

        Pursuant to Federal Rule of Civil Procedure 56(c), a motion for summary judgment will be

granted if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with available affidavits, show that there is no genuine dispute as to any material fact and that the

moving party is entitled to judgment as a matter of law. See Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247 (1986); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[S]ummary judgment

may be granted only if there exists no genuine issue of material fact that would permit a reasonable

jury to find for the nonmoving party.” Miller v. Ind. Hosp., 843 F.2d 139, 143 (3d Cir. 1988). All

facts and inferences must be construed in the light most favorable to the non-moving party. Peters

v. Del. River Port Auth., 16 F.3d 1346, 1349 (3d Cir. 1994).

    III. ANALYSIS

             A. Declaratory Judgment
        Tawil and Allstate both seek summary judgment on Counts I and II. Allstate argues that

the Court should enter summary judgment in its favor declaring the policy rescindable and void

because material misrepresentations were made in the application. Tawil argues that the Court

should enter summary judgment in his favor because Allstate has failed to show that it is entitled




6
 Tawil additionally brought a breach of contract claim (“Counterclaim II”) against third-party American Automobile
Liability Insurance. This claim was dismissed pursuant to a stipulation. ECF No. 23.

                                                        6
to rescind the policy as a matter of law. The Court agrees with Allstate and holds that Allstate is

entitled to rescind the policy as void for equitable fraud.

         Under New Jersey law, an insurer may rescind a policy for equitable fraud when false

statements were made in the application which “materially affected either the acceptance of the

risk or the hazard assumed by the insurer.” N.J.S.A. § 17B:24-3(d). Equitable fraud does not

require scienter for objective questions; the only inquiry is whether the misrepresentation is

material. A misrepresentation is material if it “naturally and reasonably influenced the judgment

of the underwriter in making the contract at all, or in estimating the degree or character of the risk,

or in fixing the rate of premium.” Ledley v. William Penn Life Ins. Co., 651 A.2d 92, 97 (N.J.

1995); Mass. Mut. Life Ins. Co. v. Manzo, 584 A.2d 190, 195 (N.J. 1991).

         In reviewing alleged misrepresentations on life insurance applications, courts distinguish

between objective and subjective questions. See, e.g., Mi Ja Jae v. Metro. Life Ins. Co., No.

A2302-11T4, 2013 WL 535256, at *4 (N.J. Super. Ct. App. Div. Feb. 14, 2013) (citing Ledley,

651 A.2d 92). “Objective questions call for information within the applicant’s knowledge, such

as whether the applicant has been examined or treated by a physician.” Ledley, 651 A.2d at 96

(internal citations and quotation marks omitted). If the question is objective, even an innocent

misrepresentation warrants recission. Id. at 95. In contrast, subjective questions inquire into the

“applicant’s state of mind. They are concerned with more ambiguous issues, such as ‘what is the

state of the applicant’s health.’” Id.7 Courts are “more lenient” when reviewing misrepresentations

made in response to a subjective question and consider whether the answer accurately reflects the

applicant’s state of mind even if otherwise inaccurate. Mi Ja Jae, 2013 WL 535256, at *4.



7
 Examples of subjective questions include those where an “insurer asks an insured to indicate a belief about the status
of his or her health” or if they are “aware of any circumstances which may result in a claim.” First Am. Title Ins v.
Lawson, 827 A.2d 230, 237 (N.J. 2003).

                                                          7
Therefore, if a question is subjective, then the insurer must additionally establish the insured knew

the answer was false. See id.; Formosa v. Equitable Life Assur. Soc. of U.S., 398 A.2d 1301, 1305

(N.J. App. Div. 1979).

       Here, the annual income question was objective. Courts in this district routinely deem

questions requesting annual income to be objective. See, e.g., Mitchell v. Banner Life Ins. Co.,

No. 08-5984, 2011 WL 5878378, at *5 (D.N.J. Nov. 22, 2011); Am. Gen. Life Ins. Co. v. Garcia,

No. 07-3179, 2009 WL 2905372, at *3 (D.N.J. Sept. 10, 2009). Similarly, the Application here

asked simply and directly for Bahjat’s annual income. This question was included in a section of

the Application inquiring into basic biographical information such as name, social security

number, and occupation. See Application at Allstate/Bahjat_000043. The question was thus

unambiguous and asked for information squarely within Bahjat’s knowledge (i.e., how much she

made a year).

       Tawil makes several arguments in an attempt to recast the question on the Application as

subjective. First, Tawil argues that “is impossible to ascertain the earnings of a new business with

any definiteness.” Tawil Motion at 11. Second, Tawil argues the question did not specify if it was

inquiring about the upcoming or prior year of business. Id. Finally, Tawil argues the question

does not specify if it was asking for sales revenue, EBIDTA, or net income. Id. at 12. None of

these arguments are persuasive. The question called for specific, factual, information that was

known to her as the owner: the businesses’ annual income. Ultimately, a correct answer to

Allstate’s question did not depend on Bahjat’s opinions or state of mind or her subjective opinion

as to the likely success of the business. It did not seek sales revenue, net income, or EBITDA.

The record does not contain evidence showing she based her income on factual sales information

from the Smoke Shop that was available and known to her as of the date of application. Therefore,



                                                 8
it is irrelevant whether Bahjat acted in good faith in providing her aspirational “estimate” of her

annual income.

         Tawil argues that the policy cannot be voided because the insurance broker caused the

misrepresentation by asking her to estimate her income.                   Under New Jersey law, an agent’s

conduct may prevent an insurer from voiding a policy based on material misrepresentation in some

circumstances.8 Specifically, an insurer may not rescind a policy based on a false answer that its

agent caused to be written on the application when the insured provided truthful answers. Heake

v. Atl. Cas. Ins. Co., 105 A.2d 526, 530 (N.J. 1954). Thus, if Bahjat had disclosed to Trabucco

that annual income from the Tawil Smoke Shop was approximately $2,000 and Trabucco

nevertheless filled in her annual income as $180,000, then Allstate would be unable to invoke the

answer’s objective falsity as a basis to rescind. However, that is not the case here. According to

Tawil’s version of events, Trabucco recorded $180,000 (or about $500 a day) as the annual income

based on information the family provided to Trabucco at the meeting. See Tawil Tr. at 31:25-

32:23. Tawil testified:

                  He asked me how much I make a year and I told him this is a new
                  business. Sometimes we make $500, sometimes $700, sometimes
                  $1,000. He told me I have to come up with specific amount for my
                  income. I told him I can’t give you a number. Sometimes even the
                  number I gave, $500, sometimes its $300, sometimes its $200.

Id. Similarly, Tawil’s son testified that “we told him that we—the estimate he figured out, was

500 from the numbers that I’m giving him, and the numbers Amal and Dad were giving him, but

we made sure to tell him it was not a hundred precent.” Amin. Tr. at 80:15-17. Thus, Tawil and

Bahjat indisputably told Trabucco that the daily income from the store ranged from $200 to $1,000



8
 Tawil argues that recission is improper because the misrepresentation is the product of its agent, Trabucco. Allstate
and Trabucco both argue that Trabucco is not Allstate’s agent because he is an independent contractor. Because the
Court finds that recission is proper regardless of this agency-relationship, the Court does not reach this issue.

                                                          9
a day. However, even the low end of this range does not square with Bahjat’s actual annual

income, which after expenses was zero. In this case, a truthful answer to the question of Bahjat’s

“approximate annual income” would have been around zero to $2,000 a year.

         Therefore, the fact that Trabucco asked Bahjat to provide her approximate income does not

preclude Allstate from establishing equitable fraud. Here, the undisputed facts show that the

misrepresentation in the Application was material and is the direct result of the insured giving

untruthful information to the insurance producer. Accordingly, Allstate has established that it is

entitled to recission. The Court will grant summary judgment in its favor.9

             B. Counterclaims
         Tawil asserted four counterclaims against Allstate: breach of contract (“Counterclaim I”);

unjust enrichment (“Counterclaim III”); equitable estoppel (“Counterclaim V”); and breach of the

implied covenant of good faith and fair dealing (“Counterclaim VI”). Allstate argues it is entitled

to summary judgment in its favor on all counterclaims. The Court agrees.

         First, Allstate is entitled to summary judgment on Counterclaims I and III because the

policy is void under the doctrine of equitable fraud. Because the policy is void, Allstate did not

breach its contract with Bahjat by denying payment of the life insurance benefit. Similarly,

because the policy is void, Allstate is obligated to return the premium paid, which negates Tawil’s

claim that Allstate was unjustly enriched by the policy.

         Second, to prevail on a claim for equitable estoppel, the insured must establish that (1) the

insurer misrepresented the extent of coverage and (2) reasonable reliance by the insured thereon

to his detriment. Martinez v. John Hancock Mut. Life Ins. Co., 367 A.2d 904, 911 (N.J. App. Div.

1976); see also Harr v. Allstate Ins. Co., 54 N.J. 287, 306, 255 A.2d 208, 219 (1969) (explaining


9
 The Court finds that Allstate has established equitable fraud and the policy is rescindable. Therefore, the Court does
not need to reach a decision on the separate grounds for declaratory judgment alternatively sought in Count II.

                                                          10
insurer is estopped from denying coverage when the insurer “misrepresents, even though

innocently, the coverage of an insurance contract, or the exclusions therefrom” and the insured

relied thereon). Here, the record is devoid of evidence that Allstate or Trabucco misrepresented

the extent, nature, or facts of coverage. Allstate or Trabucco did not misrepresent the nature of the

coverage. The Policy explicitly required the insured to provide truthful information in response to

the questions posed and allowed an insurer to inquire into the truth of that information within two

years of issuance. Pl. SOMF ¶¶ 13-17; see also Application at Allstate/Bahjat_000045. Moreover,

there is no evidence that Bahjat relied on any misrepresentation from Allstate or Trabucco in the

insurance application process. Trabucco asked for an approximation of Bahjat’s annual income,

but that is not the reason her coverage was void. The policy was void because Bahjat herself

misrepresented her approximate annual income. Therefore, Tawil cannot establish a claim for

equitable estoppel.

       Finally, to prevail on a claim for breach of bad faith in the insurance context, a plaintiff

“must show the absence of a reasonable basis for denying benefits of the policy and the defendant’s

knowledge or reckless disregard of the lack of a reasonable basis for denying the claim.” Pickett

v. Lloyd’s, 621 A.2d 445, 453 (N.J. 1993). A plaintiff cannot prevail on a bad faith claim where

the coverage is “fairly debatable.” Id. Here, the Court has already determined the policy was void,

which itself establishes the coverage was debatable. See id. at 454 (explaining a claimant that

cannot establish it is entitled to coverage on summary judgment cannot establish a claim for bad

faith in refusal to pay). Moreover, the facts illustrate that Allstate’s claim denial was based on its

clear underwriting guidelines paired with the undisputed tax records that establish Bahjat was




                                                 11
ineligible for a $1 million life insurance policy. Pl. SOMF ¶¶ 44-45. Therefore, Tawil cannot

establish a claim for breach of bad faith on the record.

           C. Claims Against Trabucco
        Tawil and Trabucco both move for summary judgment on the negligence claim brought

against Trabucco. The Court finds that Trabucco is entitled to summary judgment in his favor

because the record contains no evidence that the policy was void because Trabucco breached any

duty.

        Under New Jersey law, any claim of negligence requires the plaintiff to prove that the

defendant breached a duty of care owed to plaintiff and that plaintiff suffered damages proximately

caused by that breach. Highlands Ins. Co. v. Hobbs Grp., LLC., 373 F.3d 347, 351 (3d Cir. 2004).

In the insurance context, “[i]t is conventional wisdom that an insurance broker must act with

reasonable skill and diligence in performing the services of a broker with respect to its insured.”

Id. (internal citations and quotations omitted). Therefore, if a broker “neglects to procure the

insurance or if the policy is void or materially deficient . . . because of his failure to exercise the

requisite skill or diligence, he becomes liable to his principal for the loss sustained thereby.” Aden

v. Fortsh, 776 A.2d 792, 801 (N.J. 2001).

        Here, there is no evidence that the policy was void because Trabucco breached any duty

he owed to the insured. Trabucco procured the policy that Bahjat requested him to purchase, in

accordance with the information provided by her on the application. Specifically, after filling in

the application together, Trabucco reviewed the questions and answers with Bahjat—including her

“approximated” income—and asked her to confirm the application’s accuracy. See 3d Def. SOMF




                                                  12
¶¶ 21-22. Once the application was completed, Trabucco submitted it to Allstate for approval and

issuance.

         Tawil argues that Trabucco breached his duty of care by “posing a question that was

substantially different than what was found in the application” and thus rendering the policy void

and rescindable. Tawil Motion at 26. However, Tawil’s claim was not denied because Trabucco

requested Bahjat’s approximate income. Rather, Tawil’s claim was denied because Bahjat

provided Trabucco false information related to her income. Trabucco testified that it is his regular

practice to ask life insurance applicants for an approximation of their annual income. Specifically,

Trabucco explained that his typical practice with life insurance clients is to ask for approximate

annual income because “a lot of [his] clients get bonuses and it’s hard to calculate things, with

income, base salary, and bonuses.” Trabucco Tr. at 91:19-21. Indeed, the undisputed facts

establish that an approximate annual income within a wide range would have been sufficient to

qualify Bahjat for the coverage she sought. 3d Def. SOMF ¶ 23; Def. Resp. to 3d Def SOMF.

         Trabucco followed his standard practice and asked Bahjat to approximate her annual

income. Tawil’s own testimony confirms the couple provided false approximate income figures

to Trabucco, which ultimately caused the policy to be void. See Indus. Valley Bank & Tr. Co. v.

Dilks Agency, 751 F.2d 637, 640 (3d Cir. 1985) (“Although an insurance broker owes a duty of

care to its customer, that duty is not unaffected by the conduct of the customer itself.”). Trabucco

dutifully recorded the information his client provided to him in the application and reviewed the

information with his client. He had no reason to suspect this figure was false and he had no duty

to investigate or corroborate the truth of the figure provided.10 See Trabucco Tr. at 60:25-61:16.


10
   Trabucco argues that “[t]here is no duty owed by an insurance producer in New Jersey to “ferret out” false
information, or verify the information provided by a prospective insured on the application for coverage.” Trabucco
Motion at 10. In his opposition, Tawil does not dispute this point. Rather, Tawil broadly asserts that whether Trabucco
breached his standard of care is a fact question for a jury. This argument is misplaced for a couple reasons. First,

                                                          13
Therefore, the policy was ultimately void and rescindable because of Bahjat’s actions, not because

of Trabucco’s alleged failure to exercise the requisite skill or diligence necessary to procure

insurance.

        On the instant record, a reasonable jury could not find that Trabucco was negligent in his

attempt to procure life insurance for Bahjat. Therefore, summary judgment in Trabucco’s favor is

appropriate.

    IV. CONCLUSION

        For the reasons contained herein, Allstate’s Motion for Summary Judgment is GRANTED,

Trabucco’s Motion for Summary Judgment is GRANTED, and Tawil’s Motion for Summary

Judgment is DENIED. An appropriate order accompanies this Opinion.

Dated: June 3, 2021

                                                              /s Madeline Cox Arleo___________
                                                              HON. MADELINE COX ARLEO
                                                              UNITED STATES DISTRICT JUDGE




Tawil’s opposition ignores the fact that Tawil himself moved for summary judgment on his negligence claim against
Trabucco. Second, if Trabucco did not have a duty to investigate the information provided by the insured, then there
is no issue of fact as to whether or not he breached that duty.

                                                        14
